Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 1 of 30 PageID #: 2562




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND

                                            )

  Shannah M. Kurland and Gladys B.          )
  Gould,
                                            )
        Plaintiffs,
                                            )

                                            )
                                                   C.A. No. 1:14-cv-524-MSM-PAS
        v.
                                            )

                                            )
  City of Providence, et al.
                                            )
        Defendants.
                                            )




                               MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        This matter comes before the Court on the parties’ Cross-Motions for Summary

  Judgment.     The Plaintiffs, Shannah Kurland (“Kurland”) and Gladys B. Gould

  (“Gould”) filed this Action against the City of Providence (the “City”), Officer Oscar

  Perez (“Perez”), Chief Hugh T. Clements (“Clements”), and two unidentified police

  officers (“John Doe” and “John Roe”) pursuant to 42 U.S.C. § 1983. In their Second

  Amended Complaint, the Plaintiffs allege First and Fourth Amendment violations,

  corresponding state constitutional violations, false arrest and imprisonment, and

  malicious prosecution following a political protest at Roger Williams Park (the

  “Park”) in Providence, Rhode Island.


                                            1
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 2 of 30 PageID #: 2563




         For the following reasons, the Defendants’ Motion for Summary Judgment is

  DENIED. The Plaintiffs’ Motion for Partial Summary Judgment as to liability is also

  DENIED.       There remain disputed issues of material fact with respect to the

  Defendants’ liability for alleged unconstitutional restrictions of free speech and the

  existence of probable cause for arrest and prosecution.



  BACKGROUND

         Upon reviewing the materials submitted by the parties, the Court finds the

  following facts undisputed, unless otherwise indicated. On September 26, 2013, then

  candidate, and now Governor, Gina Raimondo’s campaign held a fundraising event

  at the Casino1 (the “Casino”) located inside Roger Williams Park. (Statement of

  Undisputed Facts in Supp. Of Pls.’ Mot. for Partial Summ. J. and in Opp’n to Defs.’

  Mot. for Summ. J. (“Pls.’ SUF”) ⁋ 9, (ECF No. 59-2). The Park is public, owned by the

  City of Providence, and plays host to various special events as well as to regular

  recreational visitors. Id. at ⁋⁋ 7, 8.

  I. The Park

         Present in the Park on the relevant day were fundraiser attendees,

  demonstrators opposed to Raimondo’s gubernatorial bid, unaffiliated park visitors,

  and at least six Providence police officers. While the precise number of people in the

  Casino’s vicinity is unknown, estimates suggest roughly 300 demonstrators convened



  1The Roger Williams Park Casino is a two-storied building providing indoor event
  space.


                                            2
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 3 of 30 PageID #: 2564




  to hold a peaceful protest outside the Casino.2 Neither party provides an estimate for

  how many people attended the fundraiser.3 However, the parties do not dispute that

  both attendees and demonstrators parked along the surrounding streets inside the

  Park and walked to their destinations, as is typical of large events for which there is

  inadequate parking in the Casino lot.4        The parties agree that attendees and

  demonstrators walked along the street and throughout the park utilizing crosswalks

  and sidewalks to varying degrees.

        Because this case involves a series of discrete locations, a map and explanation

  of the Park site is helpful. For reference, the following aerial image (ECF No. 55)

  identifies the relevant areas in the Park, which the parties do not dispute:




  2The Plaintiffs estimate 200-300 demonstrators. (Pls.’ SUF ⁋ 11, ECF No. 59-2). The
  Defendants estimate at least 300 demonstrators were present. (Statement of
  Undisputed Facts in Supp. of Defs.’ Mot. for Summ. J. (“Defs.’ SUF”) ⁋31, ECF No. 56.)

  3According to its booking website, the Casino’s event capacity ranges from 90 to 300
  guests depending on event type. Roger Willliams Park Events, The Casino,
  https://rogerwilliamsparkevents.com/the-casino/ (last visited Feb. 27, 2020).

  4 The City’s website indicates the Casino parking lot can accommodate up to 75
  vehicles, and, according to the parties, the lot was filled to capacity during the
  fundraiser and protest. City of Providence, Casino at Roger Williams Park,
  http://www.providenceri.gov/providence-parks/casino/ (last visited Feb. 27, 2020).
                                            3
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 4 of 30 PageID #: 2565




        Areas A, B, C, D, and E represent the locations where demonstrators, including

  Plaintiffs, congregated at different times during the protest. Area A is closest to the

  Casino, within about 50 feet, Area B is approximately 120 feet away, and Area C is

  approximately 215 feet away, while Areas D and E are farthest, at more than 270 feet

  from the Casino entrance. (ECF No. 60-3, Exhibit 3).

  II. Overview

        While the campaign event proceeded in the Casino and the protest continued

  outside, the Plaintiffs and other demonstrators congregated in various locations and

  evening commuters passed through the Park.           Eventually, the demonstrators,

  including the Plaintiffs, were restricted from certain areas, and relocated by police

  from Areas A, B, and C to Area D. Most demonstrators complied with police orders
                                            4
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 5 of 30 PageID #: 2566




  to relocate. When Kurland and Gould were asked to move from Area C to Area D,

  Kurland refused. She was arrested and charged with disorderly conduct. Following

  a charge filed first in municipal court and later in state district court, the prosecution

  eventually terminated in Kurland’s favor.

  III. The Demonstration

        Beginning at 4:00 p.m., demonstrators, including Gould, arrived at the Park

  and congregated at Areas C and D. (Pls.’ SUF ⁋ 18, ECF No. 59-2). With the fundraiser

  set to begin at 5:00 p.m., some demonstrators continued to occupy Area D while Gould

  headed toward the Casino to protest first at Area B and then at Area A on the

  sidewalk near the Casino’s entrance. Id. at ⁋⁋ 20-21. The Plaintiffs allege that a police

  officer instructed Gould to move off the sidewalk.5 The Defendants have not disputed,

  in their papers or during oral argument, that non-demonstrators were permitted to

  access Area A.6 Gould left Area A, crossed the Rose Avenue access road and joined

  other demonstrators at Area B, the southern side of the Island. Id. at ⁋ 26. From this

  position across the roadway from the Casino, the demonstrators remained visible to

  event attendees, pedestrians in the Park, and traffic traveling on Rose Avenue. Id.

        Because the campaign event and demonstration drew crowds, City police were

  also present in the Park to monitor vehicles and pedestrians using the Park and


  5Plaintiffs’ Second Amended Complaint does not identify the person who instructed
  Gould except as “Defendant John Doe, a City Police Officer.” (ECF No. 3.)

  6Presumably, the people permitted to access the sidewalk outside the Casino were
  those attending the campaign event though the record is not clear on this point. At
  any rate, non-demonstrators were permitted to walk through and access Area A.
  (Dep. Furtado 49:16-22.)
                                              5
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 6 of 30 PageID #: 2567




  attending the Casino event and protest. Defs.’ SUF ⁋⁋ 9-11(ECF No. 56). One officer,

  Frank Furtado, had been hired specifically by the Casino for the campaign event. Id.

  at ⁋ 6. By all accounts, including those from Defendants and officers present in the

  Park, the demonstrators were peaceful. At 5:30 P.M., Defendant Officer Oscar Perez

  arrived at the Park along with Sergeant Julie Pryde. Id. at ⁋⁋ 9-11.   The police at

  the Park understood that the demonstrators, mostly firefighters and teachers,

  opposed Raimondo’s bid for governor. Id. at ⁋ 7. With regular commuter traffic

  passing through the Park and event attendees and demonstrators walking along Rose

  Avenue, the officers discussed options for managing the cars and people in the Park.

  Id. at ⁋ 18.   Officers Furtado, Perez, and Pryde were joined by Officers Jared

  Stanzione, Louis Pelaez, and Carla Cavanaugh. Id. at ⁋ 28. Of the officers present

  in the Park, only Perez is identified as a defendant by name.

        Officer Roe instructed Gould and other demonstrators to move out of Area B.

  Defs.’ SUF ⁋35 (ECF No. 56). Plaintiffs allege that no reasons were given for the new

  restriction. (ECF No. 3, ⁋⁋ 35-37). Gould moved to Area C where she was joined by

  Kurland. Defs.’ SUF ⁋35 (ECF No. 56). The Plaintiffs estimate that between 150 and

  200 demonstrators lined the edge of the Island at Area C. Id at ⁋45.   Shortly after

  5:00 p.m., Perez instructed the demonstrators, including Gould and Kurland, to move

  to Area D, furthest away from the Casino. Id. According to the Plaintiffs, Perez

  offered no reason for moving the demonstrators. Id.

        There is no question or dispute as to the demonstrators’ peaceful activities.

  Instead, the Defendants allege the Island’s size could not accommodate the
                                            6
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 7 of 30 PageID #: 2568




  demonstrators’ numbers and that the demonstrators were crossing the street

  between Areas C and D. Defs.’ SUF ⁋ 26 (ECF No. 56). The Defendants describe Area

  C on the island as too small for the demonstrators to remain without spilling onto the

  street. Id. at ⁋ 25. According to the Defendants, Area D provided the safest space for

  demonstrators, allowing police to direct cars and pedestrians, while still enabling the

  demonstrators to protest effectively and reach passersby at the Elmwood Avenue

  entrance and Linden Avenue. Id. at ⁋ 31. Although most demonstrators acquiesced

  and moved to Area D, “[t]here were still some [demonstrators] located by the entrance

  from Elmwood Avenue and some . . . in the areas of B and/or C.” Id. at ⁋ 32. According

  to the Defendants, Perez “was concerned that after we got the [demonstrators] to

  move to Area D, they would cross back over to join other protesters staying behind.”

  Id. at ⁋ 33.

         As for accommodating the number of demonstrators, Kurland and Gould allege

  that the Island, which includes both Areas B and C, had plenty of space for the

  demonstrators to stand safely. According to the Plaintiffs, “The Island has an area

  of some 29,650 square feet, or about 100 square feet per protester . . . [E]ven if only

  the perimeter of the Island is in question, that is a distance of 900 feet or some three

  (3) [linear] feet of space” per protester. Pls.’ SUF ⁋ 63, (ECF No. 59-2). As for crossing

  the street, the Plaintiffs describe the demonstrators as “middle-aged, mature people,

  mostly teachers and firefighters, some retired . . . who often assisted others, including

  children in crossing busy streets.” Id. at ⁋ 62.




                                              7
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 8 of 30 PageID #: 2569




        From these facts – the demonstrators’ activities, the presence of traffic in the

  Park, and the Island’s size – the parties draw different conclusions. The Defendants

  call it a safety hazard that could not be resolved by moving only some demonstrators

  to Area D. The Plaintiffs, however, paint a different picture, one of orderliness and

  compliance which did not include demonstrator-caused traffic or pedestrian safety

  hazards.

  IV. The Arrest

         As Perez redoubled his efforts to move all the demonstrators to Area D,

  Kurland and Gould were among a group who refused to move. Defs.’ SUF ⁋ 35 (ECF

  No. 56). Perez asked them several times to leave the Island in order to stop other

  demonstrators from “crossing back over to join back with them.” Id. at ⁋ 38. The

  Defendants identify one demonstrator, Joe Buchanan, who crossed the street between

  Areas C and D.      Id. at ⁋⁋ 37-38.   Defendants also reference an unidentified

  demonstrator who crossed the street in front of a car while moving between Areas C

  and D, requiring an officer to respond quickly and stop traffic. Id. at ⁋ 40. These

  circumstances, according to Defendants, justified the decision to confine the

  demonstrators to Area D.

        Gould and Kurland objected to being relocated. They argued to the officers

  that the increased distance from the Casino would inhibit their speech and reduce

  the impact of their message on event attendees. Pls.’ SUF ⁋ 36 (ECF No. 59-2). When

  approached by Perez, the Plaintiffs asserted their rights to free speech and peaceful

  protest and refused to move across the street to Area D. Id. at ⁋⁋ 50-52. Although

                                            8
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 9 of 30 PageID #: 2570




  Perez made it clear to the Plaintiffs that he would arrest them if they did not move

  to Area D, Kurland refused to cross the street. Id. at ⁋⁋ 54-55. Perez arrested Kurland

  for “failure to move/disorderly conduct.”7 Gould moved to Area D and avoided arrest

  and no other arrests were made during the campaign event or protest.

        Following the arrest, Kurland was transported to the Providence Public Safety

  Complex to be booked and photographed. Perez charged Kurland with disorderly

  conduct under §16-3(d) and then issued her a notice to appear in Providence

  Municipal Court. Id. at ⁋ 95. Despite the intended charge, the notice to appear

  erroneously referenced § 16-3(c) for “fighting words.” Id. at ⁋ 96. The Defendants

  concede this error but stress that it was a clerical mistake and that the City

  prosecuted Kurland under the appropriate state statute when the charge was refiled

  in state district court. Defs.’ SUF ⁋ 114 (ECF No. 56).8         After a detour through

  municipal court, where charges were dismissed, Kurland arrived in the district court

  on December 18, 2013 and entered a “not guilty” plea. Pls.’ SUF ⁋ 113 (ECF No. 59-



  7 Section 31-12-3 of the Rhode Island General Laws provides that “No person shall
  willfully fail or refuse to comply with any lawful order or direction of any police officer
  invested by law with authority to direct, control, or regulate traffic, including any
  order or direction pertaining to fire lane parking violations whether on private or
  public property.” R.I. Gen. Laws § 31-12-3 (1956).

  8 Kurland was charged in state district court under R.I.G.L. § 11-45-1(a)(4) which
  provides, in relevant part, that “(a) A person commits disorderly conduct if he or she
  intentionally, knowingly, or recklessly . . . (4) Alone or with others, obstructs a
  highway, street, sidewalk, railway, waterway, building entrance, elevator, aisle,
  stairway, or hallway to which the public or a substantial group of the public has
  access or any other place ordinarily used for the passage of persons, vehicles, or
  conveyances….”


                                              9
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 10 of 30 PageID #: 2571




   2). Then, on January 22, 2014, at the second of two pretrial conferences, the presiding

   judge offered, and Kurland accepted, a “not-guilty filing.” Id. at ⁋ 115.9

         According to the Plaintiffs, the Defendants were familiar with Kurland as both

   an activist and community organizer. Id. at ⁋ 116. Indeed, the Plaintiffs allege that

   Perez called Kurland a “troublemaker” before her arrest and that the police and

   prosecutors had no probable cause to arrest or prosecute her under any of the

   ordinances or statutes identified by the Defendants. Id. at ⁋⁋117, 119, 120-121.

         The Defendants do not dispute Perez’s familiarity with Kurland, but they do

   argue he possessed probable cause to arrest and charge her with disorderly conduct

   given the officers’ vehicular and pedestrian traffic safety concerns, Kurland’s alleged

   interference with traffic control, and her refusal to comply with police instructions.

   (ECF No. 55). Additionally, Solicitor Ryan and Solicitor Nelson testified in their

   depositions that, upon reviewing the police report and accounting for the clerical error

   in the charging papers, they concluded that probable cause existed both to arrest and

   prosecute Kurland for disorderly conduct. Defs.’ SUF ⁋⁋ 114-115, 117, 119-120 (ECF

   No. 56). Perez did not participate in the prosecution after making the arrest and



   9   Ultimately, the charge against Kurland terminated in her favor. Pursuant to
   R.I.G.L. 12-10-12, the presiding judge may “file any complaint in a criminal case” and
   “[i]n the event the court filed the complaint under this section while the defendant
   maintained a plea of not guilty, if the court finds there to have been a violation but
   does not impose a sanction, it may proceed to the further disposition of the complaint
   according to law. If no action is taken on the complaint for a period of one year
   following the filing, the complaint shall be automatically expunged. No criminal
   record shall result; provided, that in any civil action for a tort, a plea of guilty or a
   finding of guilty should be admissible notwithstanding the fact that the complaint
   has been filed.”
                                              10
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 11 of 30 PageID #: 2572




   preparing the police report. Id. at ⁋ 46. The City solicitors relied solely upon the police

   report and did not communicate with Perez before or during Kurland’s prosecution.

   Id. at ⁋⁋ 115, 117.

          The parties agree that during the campaign event and protest, the police

   officers on site assisted with monitoring both the commuter traffic through the park

   as well as event attendees, demonstrators, and other pedestrians. However, the

   parties dispute the severity of the circumstances that led to restricting the

   demonstrators to Area D and to Kurland’s arrest. The Defendants describe how

   officers directed traffic and instructed demonstrators to stay out of the street,

   illustrating a dangerous set of circumstances demanding police intervention with the

   protest. (ECF No. 55). The Plaintiffs describe instead a “normal and manageable”

   amount of traffic. They identify the Island containing Areas B and C as “about three-

   quarters of acre” with enough space for the demonstrators to safely gather.

   (Statement of Disputed Facts in Supp. Of Pls.’ Mot. for Partial Summ. J. and in Opp’n

   to Defs.’ Mot. for Summ. J. (“Pls.’ SDF”) ⁋ 25, ECF No. 59-3).10 The Plaintiffs further

   emphasize that Gould and Kurland were not creating a traffic hazard or impeding

   cars or pedestrians.



   VI. The Present Action




   10Pursuant to LR Cv 56(2)(3), the Plaintiffs submitted a Statement of Disputed Facts
   in support of their Cross Motion for Summary Judgment.
                                               11
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 12 of 30 PageID #: 2573




         In their Second Amended Complaint, the Plaintiffs make six claims for which

   they seek injunctive relief, declaratory judgment, damages, attorney fees and costs.

   Pursuant to 42 U.S.C. § 1983, the Plaintiffs assert civil actions for First and Fourth

   Amendment rights violations (Counts I and III), alleging a violation of freedom of

   speech and an unreasonable seizure, respectively. In corresponding claims (Counts

   II and IV) for free speech violations and unreasonable seizure, the Plaintiffs assert

   violations of the Rhode Island Constitution Article I, Sections 6 and 21. In addition

   to these constitutional claims, the Plaintiffs also make state tort claims for malicious

   prosecution (Count V) and for false arrest and imprisonment (Count VI).

         The Defendants seek summary judgment on all counts and assert qualified

   immunity as a defense for Defendants Perez and Clements.             The Plaintiffs, in

   response, filed an objection to the Defendants’ Motion as well as a cross-motion for

   partial summary judgment as to liability on all counts.

   STANDARD FOR SUMMARY JUDGMENT

         A Court grants summary judgment when “the pleadings, depositions, answers

   to interrogatories, and admissions on file, together with the affidavits, if any, show

   there is no genuine issue as to any material fact and the moving party is entitled to

   judgment as a matter of law.” Fed. R. Civ. P. 56. An issue or dispute is considered

   “genuine if the evidence about the fact is such that a reasonable jury could resolve

   the point in the favor of the non-moving party.” Sanchez v. Alvarado, 101 F.3d 223,

   227 (1st Cir. 1996) (quoting Rivera-Muriente v. Agosto-Alicea, 959 F.2d 349, 352 (1st

   Cir. 1992)) (internal quotations omitted).     Facts are material if they have “the



                                             12
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 13 of 30 PageID #: 2574




   potential to affect the outcome of the suit under the applicable law.” Id. (quoting One

   National Bank v. Antonellis, 80 F. 3d 606, 608 (1st Cir. 1996)).

          This same standard applies when reviewing cross-motions for summary

   judgment. The Court must “‘consider each motion separately, drawing all inferences

   in favor of each non-moving party in turn.’” Green Mountain Realty Corp. v. Leonard,

   750 F.3d 30, 38 (1st Cir. 2014) (quoting D & H Therapy Assocs., LLC v. Boston Mut.

   Life Ins. Co., 640 F.3d 27, 34 (1st Cir. 2013)).

   DISCUSSION

   I. Free Speech – Counts I & II

         Kurland and Gould allege that the City of Providence and its police

   department, as well as individual officers, infringed upon their right to free speech

   as protected by the United States Constitution and the Rhode Island Constitution

   when restrictions were imposed in the Park that inhibited access to the speakers’

   target audience, applied only to demonstrators and not to other persons in the Park,

   and failed to address the Defendants’ alleged traffic safety concerns.

         The Supreme Court instructs courts to employ a three-step inquiry to

   determine whether a speech restriction violates the First Amendment. Cornelius v.

   NAACP Legal Defense & Educational Fund, Inc., 473 U.S. 788, 797 (1985). The first

   question is whether the “speech is protected by the First Amendment.” Id. If the

   answer is yes, the Court must then determine “whether the forum is public or non-

   public.” Id. Third, and depending on the forum type, the Court then applies the




                                              13
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 14 of 30 PageID #: 2575




   appropriate level of scrutiny to “assess whether the justifications for exclu[ding the

   speech] from the relevant forum satisfy the requisite standard.” Id.

         Here, the Defendants concede that Kurland and Gould were engaged in

   political speech protected under the First Amendment. Further, the Defendants

   agree that the demonstration took place in a public forum. Public parks like Roger

   Williams Park fall into the traditional public forum category. “Traditional public fora

   are those places which ‘by long tradition or by government fiat have been devoted to

   assembly and debate.’” Id. at 802 (quoting Perry Education Ass’n v. Perry Local

   Educators’ Ass’n, 460 U.S. 37, 45 (1983)). The first two steps in the free speech

   inquiry have, therefore, been established and the remaining question in this case is

   which level of scrutiny must be applied.

         Whether strict scrutiny or intermediate scrutiny applies turns on whether the

   speech restriction in this case was content-based or content-neutral. If content-based,

   the regulation must survive a strict scrutiny examination; if content-neutral, it must

   satisfy the lesser intermediate standard. The Plaintiffs urge this Court to apply strict

   scrutiny claiming a content-based restriction based on their political message, but

   they also argue that even as a content-neutral “time, place, and manner” restriction,

   it cannot survive intermediate scrutiny.

         Whether the restriction is content-neutral or content-based, and therefore

   whether it is subject to strict or intermediate scrutiny, depends upon the purpose of

   the regulation. “The government’s purpose is the controlling consideration.” Ward v.

   Rock Against Racism, 491 U.S. 781, 791 (1989). A content-based speech restriction


                                              14
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 15 of 30 PageID #: 2576




   that “targets the content of speech … raises the special concern ‘that the government

   is using its power to tilt public debate in a direction of its choosing.’” March v. Mills,

   867 F.3d 46, 54 (1st Cir. 2017) (quoting Cutting v. City of Portland, 802 F.3d 79, 84

   (1st Cir. 2015)). If a speech restriction is content-based, strict scrutiny requires the

   government to establish that the regulation “serve[s] a compelling governmental

   interest by the least restrictive means.” Id. (citing McCullen v. Coakley, 573 U.S. 464,

   478 (2014)).

         Content-based speech restrictions have everything to do with the speaker’s

   message. Some regulations are “deemed content based because the regulation of

   speech on its face draws distinctions based on the message a speaker conveys.” Id.

   (quoting Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (internal quotations

   omitted).   These content-based restrictions may be “obvious, defining regulated

   speech by particular subject matter” or they may be “more subtle, defining regulated

   speech by its function or purpose.” Id. at 58 (quoting Reed, 576 U.S. at 163). Other

   content-based speech restrictions may appear facially neutral but “cannot be justified

   without reference to the content of the regulated speech” or have been “adopted by

   the government because of disagreement with message the speech conveys.” Reed,

   576 U.S. at 164 (quoting Ward, 491 U.S. at 791) (internal quotations omitted).

         The First Circuit, underscoring free speech as one of “the most precious of our

   constitutional rights,” has explained that “a court embarking on an inquiry into the

   constitutionality of governmental action will devote ‘the most exacting scrutiny to

   regulations that suppress, disadvantage, or impose differential burdens on speech



                                              15
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 16 of 30 PageID #: 2577




   because of its content.’” Nat’l Amusements, Inc., v. Town of Dedham, 43 F.3d 731, 736

   (1st Cir. 1995) (quoting Turner Broadcasting Sys., Inc. v. FCC, 512 U.S. 622, 642

   (1994)). Whether this exacting standard applies depends upon whether the speech

   restriction “serves purposes unrelated to the context of expression . . .” Rideout v.

   Gardner, 838 F.3d 65, 71 (1st Cir. 2016) (quoting Ward, 491 U.S. at 791).

         The Defendants maintain their content-neutral motivation to move the

   Plaintiffs and demonstrators amounted to a simple effort to ensure vehicle and

   pedestrian traffic safety. There are, however, some facts that, if believed, could lead

   a reasonable jury to conclude that the demonstrators were relocated because of

   disagreement with their message. They include; (1) the officers’ conceded knowledge

   of the demonstrators’ political position, (2) the communication between the officers

   and an unidentified woman outside the Casino as Perez enforced the speech

   restriction,11 (3) the Plaintiffs’ and demonstrators’ peaceful approach to protesting,

   (4) the Island’s generous size, (5) the unfettered access to the Park enjoyed by other

   non-demonstrators, and (6) and the Plaintiffs’ increasing distance from the Casino as

   the police continued relocating the demonstrators.

          Here, a reasonable jury, resolving the disputed facts in the Plaintiffs’ favor,

   could find that the speech restriction imposed in the Park disparately burdened the



   11 The Plaintiffs assert that the police interacted with an unidentified “woman
   involved with the event, either a member of Gina Raimondo’s campaign staff or
   someone with the Casino, who ‘was scolding the police’ and who wanted the police to
   move the protesters away from the Casino” (Pls.’ SUF ⁋ 59) and that while Perez
   attempted to relocate the Plaintiffs to Area D, he “left for a few moments and
   conferred with the other officers and the woman” and then “reiterated his demand
   that [Plaintiffs] move …” (ECF No. 20).
                                             16
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 17 of 30 PageID #: 2578




   Plaintiffs’ and demonstrators’ speech compared with event attendees who were

   permitted unlimited access to the park. The jury could conclude, after resolving the

   facts, that moving the demonstrators to Area D did not serve any traffic or pedestrian

   safety purposes, but instead served only to distance the Plaintiffs and demonstrators

   from the campaign event inside the Casino. That type of content-based restriction

   would require the Defendants to overcome the presumption of unconstitutionality

   and establish that there was a compelling interest in moving the Plaintiffs and

   demonstrators and that relocating only those individuals to Area D was the least

   restrictive method available to the police in the Park.12




   12 If the jury, resolving the facts, accepted the defendants’ contention that the
   restriction was content-neutral, intermediate scrutiny, with its three-part test to
   assess whether a time, place, or manner restriction has passed constitutional muster,
   would apply. Bl(a)ck Tea Society v. City of Boston, 378 F.3d 8, 12 (1st Cir. 2004). In
   a public forum “the government may enforce reasonable time, place, and manner
   regulations so long as the restrictions are content-neutral, are narrowly tailored to
   serve a significant government interest, and leave open ample alternative channels
   of communication.” Reilly v. City of Providence, No. CA. 10-461 S, 2013 WL1193352,
   at 4* (D.R.I. Mar. 22, 2013) (quoting United States v. Grace, 461 U.S. 171, 177 (1983)
   (internal quotations omitted). A valid time, place, manner restriction “need not be
   the least restrictive or least intrusive means” available to achieve the government’s
   goal. McCullen, 573 U.S. at 486 (quoting Ward, 491 U.S. at 798) (internal quotations
   omitted). At the same time, however, the regulation cannot “burden substantially
   more speech than is necessary to further the government’s legitimate interests.” Id.
   (quoting Ward, 491 U.S. at 799) (internal quotations omitted). The Court
   acknowledges that maintaining vehicular and pedestrian safety in public
   environments is a significant government interest. The question, if the restriction is
   content neutral, is whether the speech restrictions imposed by the Defendants were
   narrowly tailored to achieve those interests and whether sufficient alternative means
   for communication were available to the Plaintiffs and demonstrators. These too are
   factual disputes precluding summary judgment.
                                             17
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 18 of 30 PageID #: 2579




   II. Unconstitutional Seizure – Counts III & IV

         When Officer Perez began relocating demonstrators to Area D, the Plaintiffs

   refused to comply, citing their First Amendment right to free speech.             After

   repeatedly ordering the Plaintiffs to move under threat of arrest, Perez arrested

   Kurland. While Perez arrested only Kurland, both Plaintiffs allege a violation of the

   Fourth Amendment as well as Article I, Section 6 of the Rhode Island Constitution

   for unlawful seizure.

         “The Fourth Amendment right to be free from unreasonable seizures of the

   person demands that an arrest be supported by probable cause.” Santiago v. Fenton,

   891 F.2d 373, 383 (1st Cir. 1989) (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)).

   Kurland contends that Perez arrested her unlawfully because he lacked probable

   cause to conclude that Kurland had committed disorderly conduct, failure to move, or

   obstruction.

         The Supreme Court has determined that police have probable cause to support

   an arrest if “at that moment [of arrest] . . . the facts and circumstances within their

   knowledge and of which they had reasonably trustworthy information were sufficient

   to warrant a prudent person in believing that the defendant had committed or was

   committing an offense.’” United States v. Figueroa, 818 F.2d 1020, 1023 (1st Cir.

   1987) (quoting Beck, 379 U.S. at 91).   The probable cause standard is an objective

   one. Acosta v. Ames Dep’t Stores, Inc., 386 F.3d 5, 9 (1st Cir. 2004) (citing Valente v.

   Wallace, 332 F.3d 30, 32 (1st Cir. 2003); Roche v. John Hancock Mut. Life Ins. Co.,

   81 F.3d 249, 254 (1st Cir. 1996)). Moreover, in evaluating whether probable cause



                                             18
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 19 of 30 PageID #: 2580




   existed, “[t]he focus is not on certitude, but, rather, on the likelihood of criminal

   activity.” Acosta, 386 F.3d at 9 (citation omitted). The First Circuit instructs that the

   court, not the jury, should make the probable cause determination “unless the facts

   are disputed.” Id. (quoting Bolton v. Taylor, 367 F.3d 5, 8 n.2 (1st Cir. 2004)).

         A. Kurland’s Arrest

         The Defendants identify several City and State provisions under which Perez

   had probable cause to arrest Kurland. First, the Defendants argue probable cause

   existed to arrest Kurland for engaging in disorderly conduct and violating City

   Ordinance §16.3(d).13 Second, the Defendants argue Perez had probable cause to

   arrest Kurland for violating the state disorderly conduct statute R.I.G.L. § 11-45-

   1(a)(4) under which the City pursued prosecution in the district court. Finally, the

   Defendants cite R.I.G.L. §§ 31-12-3 and 11-32-1 and argue Perez had probable cause

   to arrest Kurland for “failure to move” to Area D and/or for obstructing an officer’s

   duties.14



   13
     Section 16-3 of the Code of Ordinances of the City of Providence provides, in relevant
   part, “Any person who engages in conduct which violates any of the following
   subsections thereby commits disorderly conduct . . . (d) Any person, who alone or in
   concert with others, obstructs any place ordinarily used for the passage of persons,
   vehicles or conveyances or otherwise engages in conduct with [sic] obstructs or
   interferes physically with the a lawful meeting, procession, or gathering.”
   14R.I.G.L. § 31-12-3 entitled “Obedience to police officers” provides, in relevant part,
   that “[n]o person shall willfully fail or refuse to comply with any lawful order or
   direction of any police officer invested by law with authority to direct, control, or
   regulate traffic …”

   R.I.G.L. § 11-32-1, entitled “Obstructing [an] officer in execution of duty” provides
   that “Every person who shall obstruct any officer, civil, military, or otherwise,
   including any state, city, or town police, deputy sheriff, or fire fighter, while in the
                                              19
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 20 of 30 PageID #: 2581




         The Plaintiffs urge – based upon their First Amendment argument that the

   Defendants imposed a content-based speech restriction – that Kurland’s arrest was

   unreasonably based on her speech. The Plaintiffs cite McCabe v. Macaulay for the

   proposition that “it is plainly unreasonable for a law enforcement officer to effect a

   warrantless seizure of an individual simply because the . . . officer disagrees with the

   content or viewpoint of the individual’s speech.” 551 F.Supp.2d 771, 793 (N.D. Iowa

   2007) (citation omitted)    The Supreme Court, however, in a case involving a

   retaliatory arrest claim based on free speech, held that the plaintiff in such a case

   must “establish[] the absence of probable cause” and then “[t]he plaintiff must show

   that the retaliation was a substantial or motivating factor” for the arrest. Nieves v.

   Bartlett, 139 S.Ct. 1715, 1725 (2019) (citing Lozman v. City of Riviera Beach, Fla.,

   138 S.Ct. 1945, 1952-53 (2018)).

          “In a § 1983 suit, a jury must resolve any disputed facts, but where there are

   no disputed facts, the court must decide as a matter of law whether there was

   probable cause.” Petro v. Town of West Warwick ex rel. Moore, 770 F.Supp.2d 475,

   480 (D.R.I. 2011) (citing Bolton, 367 F.3d at 8). If probable cause existed to arrest

   Kurland for violating any of these ordinances or statutes, then her Fourth

   Amendment claim fails. See District of Columbia v. Wesby, 138 S.Ct. 577, 584 n.2

   (2018) (“Because probable cause is an objective standard, an arrest is lawful if the




   execution of his or her office or duty, shall be imprisoned not exceeding one year or
   be fined not exceeding five hundred dollars ($500).”
                                             20
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 21 of 30 PageID #: 2582




   officer had probable cause to arrest for any offense, not just the offense cited at the

   time of arrest or booking.”).

         In this case, as in Santiago, the facts that might establish probable cause are

   disputed. In Santiago, the officers claimed that the plaintiff had pushed and struck

   them and used loud and obscene language, and that this conduct was the basis for

   the arrest. The plaintiff, suing, inter alia, for an arrest made without probable cause,

   denied those allegations. The First Circuit concluded that the plaintiff’s evidence, if

   believed, “would have permitted a jury to find that the officers lacked probable cause

   to arrest [the appellant] for allegedly abusive conduct.” 891 F.2d at 384.

         Kurland maintains that no facts could reasonably be found in her behavior

   constituting (1) obstructing “the passage of persons, vehicles or conveyances” or

   “interfering with a lawful meeting, procession, or gathering” under City Ordinance §

   16.3(d) or (2) obstructing “a highway, street, sidewalk . . . to which the public or

   substantial group of the public has access . . .” under R.I.G.L. § 11-45-1(a)(4). Because

   Kurland contends she had been engaged in peaceful, protected speech while standing

   on the Island, and did not obstruct the street or sidewalk or interfere with anyone

   gathering in the Park, she disputes that any probable cause existed to arrest her for

   disorderly conduct under either of the above provisions. In contrast the Defendants

   argue that, even if the disorderly conduct charge was inappropriate, probable cause

   did exist to lawfully arrest Kurland for failing to obey Perez’s order and interfering

   with his official duties because the facts, in their opinion, demonstrate that she

   declined to move to Area D when ordered to do so by Perez and her refusal to comply



                                              21
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 22 of 30 PageID #: 2583




   with the order inhibited Perez’s ability to safely control traffic and demonstrators

   who were attempting to cross the street.

             Thus, there remain disputed facts as to whether Kurland contributed to or

   exacerbated the traffic safety issue or caused an obstruction and whether the order

   to move to Area D was lawful. Therefore, the Court cannot say as a matter of law

   whether probable cause existed to arrest Kurland and this issue must be resolved by

   a jury.

             B. Gould’s Fourth Amendment Rights

             Plaintiff Gould contends that she was seized without legal justification when

   she was ordered to move from Area A, to Area B, to Area C, and then ordered by Perez

   to Area D. A seizure does occur when police assert authority in directing a person’s

   movement, and the person acquiesces to that authority. California v. Hodari D., 499

   U.S. 621, 626-27 (1991). Gould argues the police could not push her from one area to

   another, and that in their effort to do so, they unlawfully seized her.

             However, Gould failed to assert this claim in the Plaintiffs’ Second Amended

   Complaint. Simply raising the claim in her cross-motion for summary judgment

   failed to provide notice to the Defendants necessary to conduct pertinent discovery or

   address the claim in their own Motion. Pursuant to the Federal Rules of Civil

   Procedure, a complaint must provide at a minimum “a short and plain statement of

   the claim showing that the pleader is entitled to relief . . ..” Fed. R. Civ. P. 8(a)(2).

   Gould’s Fourth Amendment claim for unlawful seizure is not properly before this

   Court and is therefore dismissed.



                                               22
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 23 of 30 PageID #: 2584




   III. State Law Claims – Counts V & VI

          In addition to the constitutional violations alleged by the Plaintiffs, the Second

   Amended Complaint asserts state law claims for false arrest and imprisonment as

   well as malicious prosecution stemming from Kurland’s arrest, booking, and

   subsequent prosecution first in Providence Municipal Court and then in the state

   district court.

          In evaluating a false arrest claim, “[t]he essential element . . . is the restraint

   of another person without legal justification or without any color of legal authority.”

   Henshaw v. Doherty, 881 A.2d 909, 919 (R.I. 2005) (quoting Mailer v. Estate of

   DePasquale, 117 A.2d 376, 379 (R.I. 1962)) (internal quotations omitted). Where

   there is probable cause, “the false arrest claim must fail – since ‘a necessary element

   of that claim is an illegal arrest.’” Id. (quoting Acosta, 386 F.3d at 12).

          A claim of false imprisonment is similar to a false arrest claim. “The action for

   false imprisonment is derived from the ancient common-law action of trespass and

   protects the personal interest of freedom from restraint of movement.” Dyson v. City

   of Pawtucket, 670 A.2d 233, 238-39 (R.I. 1996) (quoting Moody v. McElroy, 513 A.2d

   5, 7 (R.I. 1986) (internal quotations omitted). In Rhode Island, a plaintiff must

   establish the following: “(1) the defendant intended to confine him, (2) the plaintiff

   was conscious of the confinement, (3) the plaintiff did not consent to the confinement,

   and (4) the confinement was not otherwise privileged.” Id. (quoting Moody, 513 A.2d

   at 7) (internal quotations omitted). To prevail in a false imprisonment claim there




                                               23
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 24 of 30 PageID #: 2585




   must be no “legal justification” for the detention. Id. (citing Johnson v. Palange, 406

   A.2d 360, 362 (R.I. 1979)).

          As to the malicious prosecution claim, the Rhode Island Supreme Court “has

   defined malicious prosecution as a suit for damages resulting from a prior criminal

   or civil proceeding that was instituted maliciously and without probable cause, and

   that terminated unsuccessfully for the plaintiff therein.” Horton v. Portsmouth Police

   Dept., 22 A.3d 1115, 1121 (R.I. 2011) (quoting Palazzo v. Alves, 944 A.2d 144, 152

   (R.I. 2008) (internal quotations omitted). The elements required to prevail in a claim

   for malicious prosecution were described in Ousley v. Town of Lincoln through its

   Fin. Dir. as follows:

                   Rhode Island requires a plaintiff to prove four elements in order to
                   recover damages for malicious prosecution: (1) the defendants
                   initiated a prior criminal proceeding against him; (2) there was
                   a lack of probable cause to initiate such a proceeding; (3) the
                   prior proceeding was instituted maliciously; and (4) the
                   proceeding terminated in the plaintiff’s favor.”

   313 F. Supp. 2d 78, 87 (D.R.I. 2004) (citing Solitro v. Moffatt, 523 A.2d 858, 861-62

   (R.I. 1987)).

          Malice can be implied by the second element because “a hostile motive may

   also be inferred from a showing of a lack of probable cause . . . but may not be drawn

   from the ‘mere failure’ of the original action.’” Nagy v. McBurney, 392 A.2d 365, 367

   (R.I. 1978) (citations omitted). In other words, where no probable cause existed,

   malice may be presumed.

          The Rhode Island Supreme Court held in Beaudoin v. Levesque, “[p]robable

   cause in our law is a necessary element in false arrest, false imprisonment, and


                                               24
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 25 of 30 PageID #: 2586




   malicious prosecution claims.” 697 A.2d 1065, 1067 (R.I. 1997). The same disputed

   material facts that prevent summary judgment on Kurland’s unconstitutional seizure

   claim requires, similar action on these claims.

   IV. Qualified Immunity

         The Defendants assert Perez and Clements are entitled to qualified immunity.

   “The doctrine of qualified immunity protects public officials ‘from liability for civil

   damages insofar as their conduct does not violate clearly established statutory or

   constitutional rights of which a reasonable person would have known.’” Diaz-Bigio v.

   Santini, 652 F.3d 45, 50 (1st Cir. 2011) (quoting Pearson, 555 U.S. at 231). In addition

   to immunity from liability, qualified immunity can “provide[] defendant public

   officials an immunity from suit” and, where applicable, excuse the individual from

   the case. Maldonado v. Fontanes, 568 F.3d 263, 268 (1st Cir. 2009) (citing Mitchell v.

   Forsyth, 472 U.S. 511, 526 (1985).        Moreover, “[q]ualified immunity protects

   ‘supervisory officials from suit when they could not reasonably anticipate liability.’”

   Young v. City of Providence, 396 F. Supp. 2d 125, 131 (D.R.I. 2005) (quoting Camilo-

   Robles v. Hoyos, 151 F.3d 1, 6 (1st Cir. 1998)).

         The Court must consider whether the defendant official acted with “objective

   reasonableness” and whether “the [official’s] conduct violated ‘clearly established …

   constitutional rights.’” Santiago, 891 F.2d at 386 (quoting Harlow v. Fitzgerald, 457

   U.S. 800, 818 (1982)). These considerations represent the two prongs of the qualified

   immunity analysis which the First Circuit has articulated as follows: “(1) whether

   the facts alleged or shown by the plaintiff make out a constitutional right; and (2) if



                                             25
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 26 of 30 PageID #: 2587




   so, whether the right was ‘clearly established’ at the time of the defendant’s alleged

   violation.” Diaz-Bigio, 652 F.3d at 50 (quoting Maldonado, 568 F.3d at 269).15 This

   second prong itself “has two parts: (a) whether the legal contours of the right were

   sufficiently clear that a reasonable official would have understood that what he was

   doing violated that right, and (b) whether the particular factual violation in question

   would have been clear to a reasonable official.” Id.

         As the First Circuit advises, however, “The doctrinal intersection of qualified

   immunity principles and summary judgment principles is not well mapped. Plotting

   that intersection can present thorny analytic problems–problems that are magnified

   because of the desire to resolve claims of qualified immunity at the earliest

   practicable stage of litigation” Morelli v. Webster, 552 F.3d 12, 18 (1st Cir. 2009)

   (citing Cox v. Hainey, 391 F.3d 25, 29 (1st Cir. 2004)). The qualified immunity

   analysis is susceptible to summary judgment unless disputed material facts are at

   issue. “Something of a ‘black hole’ exists in the law as to how to resolve factual

   disputes pertaining to qualified immunity when they cannot be resolved on summary

   judgment prior to trial” and “judges have sometimes deferred a decision until the

   trial testimony was in or even submitted the factual issues to the jury.” Wiggins v.




   15  After Pearson v. Callahan, courts may undertake the two-pronged qualified
   immunity inquiry in any order. 555 U.S. 223, 236 (2009). (“On reconsidering the
   procedure required in Saucier, we conclude that, while the sequence set forth there
   is often appropriate, it should no longer be regarded as mandatory. The judges of the
   district courts and the courts of appeals should be permitted to exercise their sound
   discretion in deciding which of the two prongs of the qualified immunity analysis
   should be addressed first in light of the circumstances in the particular case at hand.”)
                                              26
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 27 of 30 PageID #: 2588




   Rhode Island, 326 F. Supp. 2d, 297, 309 (D.R.I. 2004) (citing Ringuette v. City of Fall

   River, 146 F.3d 1, 6 (1st Cir. 1998) (internal quotations omitted).

          In their Motion, the Defendants assert that qualified immunity applies to both

   Clements and Perez.

          A. Defendant Perez
          With respect to the Plaintiffs’ First Amendment claim, the Court has concluded

   that there exist disputed issues of fact that must be resolved by a jury. There remains

   an outstanding factual question as to whether the restriction had been motivated by

   the Plaintiffs’ speech content and therefore whether the restriction must satisfy

   heightened or strict scrutiny that applies to content-based speech restrictions. As a

   result, the Court cannot determine if the Officer Perez’s actions are entitled to the

   protection of qualified immunity or if they were violative of a “clearly established”

   law.

          Determining whether Perez acted reasonably under the circumstances, and

   thus whether he is entitled to qualified immunity, depends not only on what the right

   was, but on the circumstances that led to the violation. If the undisputed facts

   gleaned at trial leave no “closely corresponding factual or legal precedent” that would

   have informed the officer that the speech restriction was unconstitutional, then he

   will be entitled to qualified immunity. Diaz-Bigio, 652 F.3d at 53. Whether the order

   to move to Area D was content-based or content-neutral will in turn affect the

   determination as to whether the right would be considered clearly established.

   Content-based speech restrictions must, as discussed above, “serve a compelling

   governmental interest by the least restrictive means.” March, 867 F.3d at 54 (citing

                                             27
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 28 of 30 PageID #: 2589




   McCullen, 573 U.S. at 478). To say the law has been clearly established with respect

   to content-based speech regulations would be an understatement. If the factfinder

   determines the order to move to Area D amounted to a content-based restriction

   motivated by the Plaintiffs’ and demonstrators’ protest and finds the Plaintiffs

   activities were not creating a safety hazard, then Perez will not be entitled to

   qualified immunity because no reasonable officer could find or mistakenly believe

   such a restriction was constitutional.

         With respect to the Fourth Amendment violation claims, summary judgment

   on qualified immunity grounds cannot be granted for the same reasons.

                The qualified immunity doctrine is designed to afford
                officials an added measure of protection against civil
                liability. To achieve that goal, the doctrine eschews a line
                that separates the constitutional from the unconstitutional
                but objectively reasonable acts from obviously
                unconstitutional acts.

   Cox v. Hainey, 391 F.3d 25, 31 (1st Cir. 2004) (citing Camilo-Robles v. Zapata, 175

   F.3d 41 ,43 (1st Cir. 1999).

         If the factfinder determines that the arrest was made without probable cause

   or if “probable cause is [not] at least arguable,” then the first “clearly established”

   prong is met. Gilk v. Cunniffee, 655 F.3d 78, 88 (1st Cir. 2011) (quoting Ricci v. Urso,

   974 F.2d 5, 7 (1st Cir. 1992)). The qualified immunity inquiry in this case then turns

   upon whether a reasonable officer would believe arresting Kurland was constitutional

   based upon the facts and circumstances. Given the competing and contradicting facts

   surrounding Kurland’s arrest, the probable cause question must be determined by

   the factfinder.


                                             28
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 29 of 30 PageID #: 2590




         B. Defendant Clements

         When it comes to supervisors, the First Circuit has “adopt[ed] an approach that

   comports with the core principle of qualified immunity by protecting supervisory

   officials from suit when they could not reasonably anticipate liability.” Camilo-

   Robles, 151 F.3d at 6. “Although a superior officer cannot be held vicariously liable

   under 42 U.S.C § 1983 on a respondeat superior theory . . . he may be found liable

   under section 1983 on the basis of his own acts or omissions.” Maldonado-Denis v.

   Castillo-Rodriguez, 23 F.3d 576, 581 (1st Cir. 1994) (internal citations omitted).

         To successfully assert qualified immunity from supervisory liability, the

   defendant must show either “that the asserted right is not clearly established or . . .

   that the conduct attributed to him satisfies the test of objective legal reasonableness.”

   Camilo-Robles, 151 F.3d at 7 (citing Harlow, 457 U.S. at 819).             The “clearly

   established” inquiry has an added gloss when it comes to supervisors. The First

   Circuit has described the analysis as “bifurcated.” Id. at 6.     The first question is

   whether “the subordinate’s actions violated a clearly established constitutional

   right.” Id. (citing Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 456 (5th Cir. 1994);

   Shaw v. Stroud, 13 F.3d 791, 801 (4th Cir. 1994)). The second question is whether “it

   was clearly established that a supervisor would be liable for constitutional violations

   perpetrated by his subordinates in that context.” Id. (citing Doe, 15 F.3d at 456;

   Shaw, 13 F.3d at 801). When the answer to both these questions is yes, the question

   then becomes whether the conduct was reasonable. Id. As discussed, however, the

   answers to these questions depend upon a jury’s resolution of the disputed facts and



                                              29
Case 1:14-cv-00524-MSM-PAS Document 65 Filed 09/30/20 Page 30 of 30 PageID #: 2591




   the determination as to Clements’ qualified immunity, as with Perez’s, cannot be

   made at the summary judgment stage.



   CONCLUSION

         For the foregoing reasons, summary judgment for all parties is denied.



   IT IS SO ORDERED.



   _________________________________
   Mary S. McElroy
   United States District Judge


   September 30, 2020




                                           30
